DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: 
As to claim 1-20, the present invention is direct to a probing apparatus: Independent claim 1 identifies the uniquely distinct features of " a thermal air source for providing a thermal air;
an air heating device comprising a covering plate and at least one air supply unit disposed on the covering plate, the air heating device having a bottom surface facing toward the top surface of the supporter so that a heating space is provided between the bottom surface of the air heating device and the top surface of the supporter, the air supply unit having an air supply passage communicating with the thermal air source for the thermal air to enter the heating space through the air supply passage;"
The closest prior art, Yamashita et al. (US 5325052 A) and Cousineau et al. (US 20020003037 A1) discloses conventional apparatus, either singularly or in combination, fail to anticipate or render the above underlined limitations obvious.
The other claims depend on independent claim is allowed as the same reasons above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X NGUYEN whose telephone number is (571)272-1967.  The examiner can normally be reached on M-F from 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUNG X NGUYEN/Primary Examiner, Art Unit 2868                                                                                                                                                                                                        9/11/2021